t c memo united_states tax_court melvin ray hassell petitioner v commissioner of internal revenue respondent docket no 6074-05l filed date melvin ray hassell pro_se meredyth a purdy for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respondent’ sec_1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner melvin ray hassell petitioner or mr hassell resided in irving texas at the time he filed the petition in this case on date date date date and date petitioner and nelda hassell ms hassell jointly filed form_1040 u s individual_income_tax_return form_1040 for each of their taxable years and respondent issued a notice_of_deficiency to petitioner with respect to his taxable years through petitioner filed a petition with the court with respect to that notice we shall refer to the case at docket no that petitioner com- menced when he filed the petition with respect to his taxable years through as petitioner’s tax_court case on date the court entered a decision in petitioner’s tax_court case that decision provided pursuant to agreement of the parties in this case it i sec_2this case involves only petitioner and not ms hassell for convenience hereinafter we shall sometimes refer only to petitioner or mr hassell and not to petitioner or mr hassell and ms hassell ordered and decided that there are deficiencies in income taxes due from the petitioners mr hassell and ms hassell as follows deficiencies additions to the tax taxable_year income_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6653 none none none dollar_figure dollar_figure dollar_figure sec_6651 none dollar_figure dollar_figure dollar_figure none sec_6661 none none dollar_figure dollar_figure dollar_figure that there are additions to the tax due from the petitioners for the taxable years and under the provisions of sec_6653 equal to percent of the statutory interest due on dollar_figure and dollar_figure from date and date respectively to the date of assessment of tax or if earlier the date of payment and that the entire deficiencies in income_tax due from the petitioners for the taxable years and are substantial underpayments attribut- able to tax_motivated_transactions for the purpose of computing interest payable with respect to such amounts pursuant to sec_6621 formerly sec_6621 as reflected in petitioner’s individual_master_file literal transcript literal transcript with respect to petitioner’s form_1040 and certain other information for each of his taxable years through on various dates respective assessment dates respondent assessed petitioner’s federal_income_tax tax as well as any additions to tax and interest as provided by law for each such year on date petitioner and ms hassell jointly filed form_1040 for their taxable_year return in that return petitioner and ms hassell showed total_tax and tax due of dollar_figure when petitioner and ms hassell filed their return they did not pay the tax shown due in that return on date respondent assessed the tax of peti- tioner and ms hassell as well as additions to tax under sec_6651 and sec_6654 and interest as provided by law for their taxable_year on date petitioner and ms hassell jointly filed form_1040 for their taxable_year return in that return petitioner and ms hassell showed total_tax of dollar_figure and tax due of dollar_figure when petitioner and ms hassell filed their return they did not pay the tax shown due in that return on date respondent assessed the tax of peti- tioner and ms hassell as well as additions to tax under sec_6651 and sec_6654 and interest as provided by law for their taxable_year on date the united_states of america united_states commenced an action district_court proceeding against mr hassell and ms hassell in the u s district_court for the northern district of texas district_court in the district_court proceeding the united_states sought inter alia to reduce to judgment the tax_liabilities of mr hassell and ms hassell for their taxable years through and on date mr hassell and ms hassell filed a petition with the u s bankruptcy court for the northern district of texas bankruptcy court under chapter of title of the united_states_code chapter on date the district_court entered a default judgment district_court judgment against mr hassell and ms hassell in the district_court proceeding that default judgment provided in pertinent part it is ordered adjudged and decreed that the court finds that defendants melvin r hassell and nelda j hassell mr hassell and ms hassell are jointly and severally indebted to the united_states in the amount of dollar_figure for their unpaid federal income taxes for tax years and plus additional interest and statutory additions thereon as provided by law from date until paid on date mr hassell and ms hassell commenced a so-called adversary proceeding adversary proceeding of mr hassell and ms hassell in the bankruptcy court against the united_states in that proceeding mr hassell and ms hassell sought a determination with respect to the validity priority and extent of certain liens 3on date the proceeding that mr hassell and ms hassell commenced in the bankruptcy court under chapter was converted to a proceeding under chapter of title of the united_states_code chapter we shall refer to the proceed- ing that mr hassell and ms hassell commenced in the bankruptcy court as converted to a proceeding under chapter as mr hassell’s bankruptcy case on date the internal_revenue_service irs filed a proof_of_claim irs’s proof_of_claim against mr hassell and ms hassell in mr hassell’s bankruptcy case for dollar_figure with respect to their taxable years through and on date mr hassell and ms hassell filed an objec- tion to the irs’s proof_of_claim on date the bankruptcy court entered an order in mr hassell’s bankruptcy case that inter alia found mr hassell to be a ‘vexatious litigator’ - a person who files frequent unmeritorious lawsuits without proper investigation or legal basis and for improper purposes on date mr hassell filed a notice of appeal notice of appeal with the u s court_of_appeals for the fifth circuit fifth circuit with respect to the district_court judgment on date the fifth circuit affirmed the district_court judgment 82_fedappx_372 5th cir 4sometime after date mr hassell filed a motion with the fifth circuit to add ms hassell to the notice of appeal nunc_pro_tunc the fifth circuit granted that motion 5in the district_court judgment as discussed above the district_court found that mr hassell and ms hassell were jointly and severally indebted to the united_states in the amount of dollar_figure for their unpaid taxes with respect to their taxable years through and as well as additional interest and statutory additions thereon as provided by law from date until paid on date the irs commenced a so-called adver- sary proceeding adversary proceeding of the irs with the bankruptcy court in that proceeding the irs sought a determi- nation with respect to the dischargeability of the liabilities of mr hassell and ms hassell for their taxable years through and on date the bankruptcy court entered a final judgment against mr hassell and ms hassell with respect to both the adversary proceeding of mr hassell and ms hassell and the adversary proceeding of the irs bankruptcy court’s final judg- ment with respect to the adversary proceedings that judgment provided in pertinent part it is further ordered adjudged and decreed that the debtors’ mr hassell’s and ms hassell’s federal income tax_liabilities for tax years and are non-dischargable under u s c a c because the summary_judgment record more than establishes that the debtors have willfully attempted in any manner to evade or defeat their tax obligations to the united_states it is ordered adjudged and decreed that the debtors melvin ray hassell and nelda jo hassell are indebted to the united_states of america internal_revenue_service in the amount of dollar_figure plus interest thereon from date bankruptcy petition date until paid for their and federal income taxes however the penalties and interest on such penalties included within this amount will be discharged under u s c a as to debtors melvin ray hassell and nelda jo hassell if their general chapter discharge is granted because they were imposed with respect to transactions or events that occurred more than three years before the filing of the petition on date mr hassell and ms hassell filed a notice of appeal with the district_court regarding the bankruptcy court’s final judgment with respect to the adversary proceedings on date the district_court affirmed that final judgment on date the bankruptcy court entered findings_of_fact and conclusions of law with respect to a motion that the united_states filed in mr hassell’s bankruptcy case requesting relief from the automatic_stay of u s c sec_362 those findings and conclusions stated in pertinent part debtors mr hassell and ms hassell have for several years been involved in contentious litiga- tion with the irs in this court the debtors have been uncooperative in discovery have launched personal attacks on government counsel and have begun to advance theories of tax protest questioning the federal_income_tax the authority of the irs to collect taxes and the authority of a department of justice lawyer to represent the irs those arguments are frivolous and have been rejected by this court the automatic_stay of sec_362 will be lifted effective date after that day the irs may seek appropriate orders from judge fish to enforce the judgment district_court judgment obtained in his court 6mr hassell and ms hassell were not granted a discharge under chapter on date the bankruptcy court dis- missed mr hassell’s bankruptcy case on date respondent filed notices of federal_tax_lien with respect to petitioner’s taxable years through and we shall refer to the notices of federal_tax_lien filed with respect to petitioner’s taxable years and as the tax_lien and the tax_lien respec- tively on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to his taxable years through and on date the bankruptcy court entered an order in mr hassell’s bankruptcy case holding mr hassell in civil contempt of court that order provided in pertinent part it is ordered and the court finds that the debtor melvin ray hassell is in civil contempt of court for not complying with this court’s date order on united states’ motion to strike for injunctive relief and sanctions against melvin r hassell because after date mr hassell filed with this court at least three pleadings wherein he attempted to relitigate his federal tax_liabilities or to challenge the amount thereof on date in response to the notice of tax_lien petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to his form that is wholly irrelevant to the questions raised in respondent’s motion on date the district_court entered an injunc- tion order against mr hassell district court’s date injunction order that provided in pertinent part as a consequence of hassell’s non-compliance with prior court orders a more expansive injunction is warranted it is therefore ordered that the clerk of this court shall not accept from melvin r hassell any pleadings or documents in this case or in any other case filed or to be filed within this district unless hassell first obtains leave from this court to make such filing it is further ordered that melvin r hassell shall not file any pleadings or documents in this case or in any other case including as yet unfiled lawsuits either in federal court or any state court unless he first obtains leave from this court to make such fil- ing it is further ordered that should melvin r hassell violate this order then he may again be held in criminal contempt of court fn refs omitted the respective literal transcripts for petitioner’s taxable years and that respondent sent to petitioner by cover letter dated date respondent’s date letter reflect that at least as early as date petitioner did not have an unpaid liability with respect to his 7on date the district_court issued an order district court’s date order finding that mr hassell had willfully violated the district court’s date injunction order by filing a suit in the district_court without first obtaining leave of the district_court and was guilty of criminal contempt on date mr hassell filed a notice of appeal with the fifth circuit with respect to the district court’s date order on date the fifth circuit dismissed that appeal for want of prosecution taxable_year or on date respondent released the tax_lien and the tax_lien on or about date petitioner sent a letter to mark w everson the commissioner of the internal revenue com- missioner that letter contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date an appeals officer with the appeals_office held an appeals_office hearing with petitioner with respect to the notice of tax_lien on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination appeals and the taxpayer did not reach an agreement no relief was given for these periods petitioner’s taxable years and the filing of the notice_of_federal_tax_lien is appropriate an attachment to the notice_of_determination attachment to the notice stated in pertinent part summary and recommendation melvin hassell taxpayer requested a hearing with appeals under the provision of sec_6320 as to the appropriateness of notice_of_federal_tax_lien i recommend a determination_letter be issued to the taxpayer sustaining the filing of notice_of_federal_tax_lien for the years and tax liabil- ity has been paid on date this appeals officer conducted a collection_due_process_hearing with taxpayer pincite alpha road dallas tx a federal building taxpayer disputed the underlying liability but was advised appeals would not consider the liability as an issue during the collection_due_process proceedings taxpayer did not propose any acceptable collection alternatives the filing of notice_of_federal_tax_lien is appropri- ate taxpayer had not paid the outstanding liability discussion and analysi sec_1 verification of legal and procedural requirements sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand to be valid against third parties except other government entities notice of the lien must be filed in the proper place for filing per sec_6323 and f transcript show that notices and demands was issued to the taxpayer notice_and_demand as required by sec_6321 for the balance owed was issued and forwarded via regular mail to the taxpayer’s address the 30-day notice required under sec_6331 has been sent via certified mail sec_6320 as enacted by rra ‘98 imposed due process provisions effective date irs is required to give notice to taxpayers in writing within five days after the filing of a nftl of the taxpayer’s right to request a hearing with appeals if the request is made during the thirty days following the end of the five 8the literal transcript for petitioner’s taxable_year that respondent sent to petitioner by respondent’s date letter reflects that at least as early as date petitioner had an unpaid tax_liability for his taxable_year of cents day notification period these time periods were met in this appeal sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax or the nftl or notice_of_intent_to_levy at the hearing this appeals officer has had no prior involvement with respect to these appealed liabilities issues raised by the taxpayer underlying liability or amount of liability taxpayer is disputing the tax_liability in cases where the department of justice doj have previously reduced a liability to judgment appeals has no author- ity to compromise a liability or reconsider the liabil- ity issue which includes taxpayer’s challenge to the collection statute_of_limitations further appeals does not have the authority to consider any offer involving the release of federal tax_liens or withdraw- als accordingly since doj has previously reduced this taxpayer’s liability to judgment appeals does not have authority to consider the liability issue the underlying liability is sustained collection alternatives taxpayer did not propose any acceptable collection alternatives when the notice_of_federal_tax_lien was filed it was appropriate the liability was valid and outstanding balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary we believe the filing of the notice_of_federal_tax_lien balances the need for efficient collection_of_taxes with concerns that the collection action be no more intrusive than necessary reproduced literally petitioner filed a petition with the court with respect to the notice_of_determination the petition contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date the court issued an order court’s date order in which inter alia the court reminded petitioner about sec_6673 and admonished him as fol- lows in the event that petitioner advances frivolous and or groundless statements contentions and arguments in petitioner’s response to respondent’s motion ordered herein the court will be inclined to impose a penalty not in excess of dollar_figure on petitioner under sec_6673 i r c on date petitioner filed a response to respon- dent’s motion petitioner’s response petitioner’s response contains statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date petitioner submitted three documents that the court had filed as petitioner’s supplement to petitioner’s response petitioner’s supplement to petitioner’s response petitioner’s supplement to petitioner’s response contains state- ments contentions arguments and or requests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion for summary_judgment a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 we turn first to petitioner’s taxable years through respondent issued a notice_of_deficiency to petitioner with respect to those years petitioner filed a petition with the court with respect to that notice on date the court entered a decision in petitioner’s tax_court case that decision stated inter alia that there was a deficiency in petitioner’s tax for each of his taxable years through and that there were certain additions to such tax for each such year except 9the irs filed a proof_of_claim with respect to inter alia petitioner’s taxable years through in addition to petitioner’s having had the opportunity to dispute the determina- tions in the notice_of_deficiency that respondent issued to him with respect to his taxable years through which he did in petitioner’s tax_court case as discussed below petitioner was afforded an opportunity to dispute the underlying tax liabil- continued we turn next to petitioner’s taxable years and when a taxpayer has the opportunity to object to a proof_of_claim for an unpaid tax_liability filed by the irs in a taxpayer’s bankruptcy action the taxpayer is afforded an opportunity to dispute the liability within the meaning of sec_6330 124_tc_69 in the instant case the irs filed a proof_of_claim in mr hassell’s bankruptcy case with respect to inter alia petitioner’s taxable years and petitioner was af- forded the opportunity to file an objection to the irs’s proof_of_claim and he did so accordingly petitioner had the opportu- nity to dispute the respective underlying tax_liabilities for his taxable years and id where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner for abuse of discre- tion sego v commissioner supra goza v commissioner supra based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable years through continued ities for those years when he had the opportunity to object to the irs’s proof_of_claim in mr hassell’s bankruptcy case see 124_tc_69 and dollar_figure in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless in the court’s date order the court inter alia reminded petitioner about sec_6673 and admonished him that in the event he were to advance frivolous and or groundless statements contentions and arguments in his response to respondent’s motion the court would be inclined to impose a 10the attachment to the notice stated in pertinent part i recommend a determination_letter be issued to the taxpayer sustaining the filing of notice_of_federal_tax_lien for the years tax_liability has been paid when the notice_of_federal_tax_lien was filed with respect to petitioner’s taxable years and it was appropriate the liability was valid and outstanding after the notices of federal_tax_lien with respect to peti- tioner’s taxable years through and were filed and before the notice_of_determination was issued the unpaid liability for each of his taxable years and was paid penalty not in excess of dollar_figure on him under sec_6673 despite the admonitions in that order on date petitioner filed petitioner’s response that contains statements contentions arguments and or requests that we have found above to be frivolous and or groundless and on date petitioner filed petitioner’s supplement to petitioner’s response that contains statements contentions arguments and or requests that we have found above to be frivolous and or groundless in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless statements conten- tions arguments and or requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
